In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

Nos. 21-1576, 21-1577 & 21-1971
DAUDI M. MWANGANGI,
                                Plaintiff-Appellee/Cross-Appellant,

                                 v.

TAYLOR NIELSEN, et al.,
                          Defendants-Appellants/Cross-Appellees,

                                and

CITY OF LEBANON, INDIANA,
                                   Defendant/Cross-Appellee.
                    ____________________

        Appeals from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
         No. 1:19-cv-04105 — Jane Magnus-Stinson, Judge.
                    ____________________

  ARGUED JANUARY 11, 2022 — DECIDED SEPTEMBER 15, 2022
                ____________________

   Before EASTERBROOK, SCUDDER, and KIRSCH, Circuit Judges.
   SCUDDER, Circuit Judge. Daudi Mwangangi provided road-
side assistance in the greater Indianapolis area. On October 7,
2017, he got a service request from a driver in need of a
2                             Nos. 21-1576, 21-1577 & 21-1971

jumpstart in nearby Lebanon, Indiana, and Mwangangi set
out to help in his used Crown Victoria. On the way there he
activated clear strobe lights on the outside of his car, and a
driver that Mwangangi passed on the highway twice called
911 to report him as a police impersonator. Shortly after
Mwangangi got the stranded Toyota Camry back up and run-
ning and on its way, he found himself at a Speedway gas
pump surrounded by seven police oﬃcers from several sur-
rounding jurisdictions.
    The encounter escalated from there. Mwangangi was or-
dered from his car, handcuﬀed, patted down twice, and even-
tually arrested for police impersonation—charges that were
not dropped until two years later, when everyone realized he
had been telling the truth all along about his roadside assis-
tance job. Sprawling litigation followed. The district court en-
tered summary judgment for Mwangangi on many of his
Fourth Amendment-based claims—and, in doing so, denied
the police oﬃcers involved the protection of qualiﬁed immun-
ity—but found for the City of Lebanon and individual oﬃcers
as to others. Having taken our own close look at what tran-
spired, we aﬃrm some of the district court’s rulings and re-
verse others.
                               I
                               A
    Daudi Mwangangi worked for Finderserve, LLC, provid-
ing roadside assistance in and around Indianapolis. Around
9:30 p.m. on October 7, 2017, the company notiﬁed him that a
driver in nearby Lebanon needed a jumpstart, so he set out
for the job in his dark blue 2003 Ford Crown Victoria.
Mwangangi arrived at a Speedway gas station about 45
Nos. 21-1576, 21-1577 & 21-1971                                3

minutes later and found the driver of a Toyota Camry parked
at a gas pump and awaiting assistance. He parked his Crown
Victoria nose-to-nose with and about two car lengths from the
other driver, activated his clear ﬂashing strobe lights for
added visibility, and jumpstarted the Camry. Within minutes
the Camry’s driver was back on the road on his way to Cin-
cinnati. Mwangangi turned oﬀ his strobe lights and pulled up
to the gas pump to log the service call, ﬁll his tank, and return
home.
    Unbeknownst to Mwangangi, however, the local police
were looking for him. Dustin Washington, a driver that
Mwangangi had passed on the highway en route to Lebanon,
called 911 to report that a Crown Victoria with the license
plate SR393 had “attempt[ed] to pull [him] over with strobe
lights in their headlights.” The 911 dispatcher relayed that in-
formation to law enforcement oﬃcers in the Lebanon area,
advising them to “investigate for a possible police imperson-
ator” driving a “Crown Vic with strobe lights.” Washington
called back a short time later when he happened to spot
Mwangangi parked at the Lebanon Speedway. In his second
911 call, Washington reported that the same “unmarked
Crown Vic that was impersonating a police oﬃcer” was now
at the Speedway gas station “with his strobe lights ﬂashing
behind another car.”
   This second call touched oﬀ additional radio dispatches to
local law enforcement. In the ﬁrst two, the dispatcher in-
formed oﬃcers that the “possible police impersonator” was at
the Speedway with its strobe lights on and a “vehicle pulled
over.” In the third, the dispatcher advised that “the vehicle
they thought they had pulled over left” the gas station, but
4                             Nos. 21-1576, 21-1577 & 21-1971

that the “blue Crown Vic” was still “pulled over by a pump”
and the driver was in the vehicle.
   All four City of Lebanon police oﬃcers on duty that
night—Sergeant Ben Phelps, Oﬃcer Taylor Nielsen, Oﬃcer
Trey Hendrix, and Oﬃcer Frank Noland—responded to the
Speedway station. Three oﬃcers from nearby jurisdictions
provided backup as well, including Oﬃcer Blayne Root from
the neighboring Town of Whitestown.
    Oﬃcer Nielsen arrived ﬁrst, just a few minutes after
Mwangangi jumpstarted the stranded Camry. When she
pulled into the Speedway and parked behind Mwangangi’s
Crown Victoria, she immediately noticed a lightbar stretching
across the vehicle’s rear window and a sheriﬀs-supporter spe-
cialty license plate with a plate number matching the one that
came over the radio dispatches. Oﬃcer Nielsen activated her
red and blue lights and approached the front passenger-side
window to ask Mwangangi a few questions. She saw reﬂec-
tive traﬃc vests, a mounted ﬂashlight and tablet, and what
appeared to be radar equipment inside the Crown Victoria,
and so she asked Mwangangi to step outside his car to con-
tinue the questioning.
    By this point, all the responding oﬃcers had arrived on the
scene and, like Oﬃcer Nielsen, activated their lights. Oﬃcer
Root met Mwangangi as he stepped out of the Crown Victoria
and immediately turned him around and patted him down.
The frisk turned up no weapons, but Oﬃcer Root proceeded
to handcuﬀ Mwangangi and move him away from the Crown
Victoria. At that point Oﬃcer Root handed Mwangangi oﬀ to
Oﬃcer Noland, who performed a second, more extensive pat
down over Mwangangi’s torso and arms, in between his
spread legs, and inside his reﬂective safety vest. Mwangangi
Nos. 21-1576, 21-1577 & 21-1971                               5

remained handcuﬀed the entire time. The second pat down
also did not turn up any weapons or contraband.
    While this was unfolding, the Boone County dispatcher in-
formed the oﬃcers at the scene that the 911 caller, Dustin
Washington, was there too. Two oﬃcers then talked to Wash-
ington and the person with him and got a more complete ac-
count of what prompted the 911 calls. Washington stated that
the Crown Victoria tailgated him on the highway, activated
its strobe lights, and turned on its lefthand turn signal before
passing him in the right lane. By chance, when Washington
got oﬀ the highway a few minutes later, he spotted the same
Crown Victoria parked nose-to-nose with another vehicle in
the Speedway parking lot.
     Armed with this new information, the oﬃcers huddled to
discuss what they had learned so far and to decide next steps.
Based on that conversation, Oﬃcer Nielsen returned to
Mwangangi, read him his Miranda rights, and asked him a se-
ries of questions, including where he lived, what he did for a
living, the nature of his visit to the Speedway, and the like.
Mwangangi answered truthfully and told Oﬃcer Nielsen that
he worked for a company named Finderserve and was at the
gas station responding to a roadside assistance call from a mo-
torist on his way to Cincinnati who needed a jumpstart. Of-
ﬁcer Root, standing nearby and seeking to corroborate
Mwangangi’s story, ran a Google search for “Findaserve”—
only and unsurprisingly (given the mistaken spelling) to ﬁnd
nothing. Mwangangi oﬀered to pull up his call log for oﬃcers
if they removed his handcuﬀs. He then declined their request
to search his cell phone.
  The oﬃcers conferred once more. In their view,
Mwangangi’s account did not add up: they found no trace of
6                             Nos. 21-1576, 21-1577 & 21-1971

Mwangangi’s supposed employer on the internet, he had re-
fused the oﬃcers’ request to review his logbook, and they did
not understand his recounting of the jumpstarted Camry’s
comings and goings. All of this led Sergeant Phelps, the rank-
ing oﬃcer at the scene, to decide that they would “J3 and hook
and search”—arrest Mwangangi and tow and perform an in-
ventory search of the Crown Victoria—and let the prosecutors
decide whether criminal charges should follow. So with that
the oﬃcers took Mwangangi to the Boone County Jail, where
he remained for two days.
     Local prosecutors ultimately charged Mwangangi with
impersonating a police oﬃcer, in violation of Indiana Code
§ 35-44.1-2-6(b). Law enforcement also secured a warrant to
search his cell phone and iPad, which the police kept for ﬁve
months. Mwangangi defended himself against the charge un-
til it was ﬁnally dismissed two years later in October 2019.
    Mwangangi brought a lawsuit of his own later that same
month. He ﬁled a complaint including causes of action that
fell into three general buckets. First, he invoked
42 U.S.C. § 1983 and alleged that the individual police oﬃcers
involved in his stop and arrest violated his Fourth Amend-
ment rights. His theories of liability were wide-ranging, in-
cluding challenging the initial investigatory stop, the two pat
downs, the handcuﬃng, and the ultimate arrest decision. Sec-
ond, Mwangangi sought to impose Monell liability against the
City of Lebanon based on its handcuﬃng and vehicle inven-
tory search policies. Third, he alleged state law theories of
false arrest, false imprisonment, battery, negligence, and neg-
ligent training and supervision against the City and individ-
ual Lebanon police oﬃcers.
Nos. 21-1576, 21-1577 & 21-1971                               7

   Following discovery, the parties ﬁled cross-motions for
summary judgment.
                               B
   The district court’s decision was a mixed bag for all in-
volved. The court entered partial summary judgment for
Mwangangi on four issues: (1) that Oﬃcer Root’s pat down
was an unreasonable search; (2) that the oﬃcers’ decision to
handcuﬀ Mwangangi was unreasonable and converted his
detention into an arrest without probable cause; (3) that Of-
ﬁcer Noland’s second pat down was also an unreasonable
search; and (4) the oﬃcers’ formal decision to arrest him
lacked probable cause. On each point, the district court deter-
mined that the individual oﬃcers were not entitled to quali-
ﬁed immunity.
    But the defendants were also partially successful on their
cross-motion for summary judgment. The district court en-
tered judgment in their favor on Mwangangi’s challenges to
the legality of his initial detention, Oﬃcer Nielsen’s decision
to order him out of his vehicle, and the alleged use of exces-
sive force based on the tightness of his handcuﬀs. It also en-
tered summary judgment for the City of Lebanon on
Mwangangi’s Monell claim based on the City’s inventory
search policy and for the relevant defendants on his state law
claims of intentional inﬂiction of emotional distress, negligent
handling of property, and negligent training and supervision.
    Finally, there were several issues that the district court
concluded could not be resolved at summary judgment.
These included Mwangangi’s failure to intervene and super-
visory liability allegations against individual oﬃcers, his Mo-
nell challenge relating to handcuﬃng, and his state law
8                              Nos. 21-1576, 21-1577 & 21-1971

theories of false imprisonment, false arrest, and battery. Those
claims are set to proceed to trial after the resolution of this
appeal.
    The parties ﬁled timely cross-appeals.
                               II
    We start with a note on appellate jurisdiction. The district
court’s “denial of qualiﬁed immunity is within our jurisdic-
tion to review before a ﬁnal judgment,” because the “denial
turns on ‘abstract’ questions of law” rather than factual dis-
putes between the parties. Hanson v. LeVan, 967 F.3d 584, 589
(7th Cir. 2020). Indeed, in ruling on those questions of law, the
district court rightly viewed the facts in the light most favor-
able to Mwangangi, the nonmovant. We do the same. See
Johnson v. Jones, 515 U.S. 304, 319–20 (1995).
    Mwangangi urges that we also have appellate jurisdiction
over his cross-appeal because the district court entered a par-
tial ﬁnal judgment under Federal Rule of Civil Procedure
54(b). That rule permits a district court to “direct entry of a
ﬁnal judgment as to one or more, but fewer than all, claims”
if the court “expressly determines that there is no just reason
for delay.” Fed R. Civ. P. 54(b); Factory Mut. Ins. Co. v. Bobst
Group USA, Inc., 392 F.3d 922, 924 (7th Cir. 2004) (“Rule 54(b)
permits entry of a partial ﬁnal judgment only when all of one
party’s claims or rights have been fully adjudicated, or when
a distinct claim has been fully resolved with respect to all par-
ties.”). A district court’s doing so brings the claims encom-
passed by the partial ﬁnal judgment within the scope of
28 U.S.C. § 1291, which authorizes appellate jurisdiction over
“ﬁnal decisions of the district courts of the United States.”
Nos. 21-1576, 21-1577 & 21-1971                                 9

    Our case law explains, however, that we do not always ac-
cept a Rule 54(b) partial ﬁnal judgment at face value. See Sears,
Roebuck & Co. v. Mackey, 351 U.S. 427, 437 (1956) (“The District
Court cannot, in the exercise of its discretion, treat as ‘ﬁnal’
that which is not ‘ﬁnal’ within the meaning of § 1291.”). As a
court of review, we must be assured that the district court has
actually rendered a “ﬁnal judgment”—“a ‘judgment’ in the
sense that it is a decision upon a cognizable claim for relief,”
and “‘ﬁnal’ in the sense that it is ‘an ultimate disposition of an
individual claim entered in the course of a multiple claims ac-
tion.’” Curtiss-Wright Corp. v. General Elec. Co., 446 U.S. 1, 7
(1980).
    Our review of a purportedly ﬁnal partial judgment pro-
ceeds in two steps. Rankins v. Sys. Sols. of Kentucky, LLC, 40
F.4th 589, 591–92 (7th Cir. 2022). First, we assess whether the
“district court’s order was truly a ﬁnal judgment” by taking
our own independent look at “the degree of overlap between
the certiﬁed claim and all other parts of the case that are still
pending in the district court.” Id. at 592 (cleaned up). Essen-
tially, we are looking to see whether “the certiﬁed claim is
akin to a standalone lawsuit.” Id. Second, “we must consider
whether the district court abused its discretion in ﬁnding no
just reason to delay the appeal of the adjudicated claim.” Id. If
these two requirements are not met, we must dismiss for lack
of jurisdiction, because the Rule 54(b) judgment is not ﬁnal for
the purposes of § 1291. Id.
    The district court’s Rule 54(b) partial ﬁnal judgment en-
compasses two claims: one arising from the inventory search
of Mwangangi’s vehicle and another regarding the retention
of his property pursuant to a search warrant after his arrest.
Those claims, in turn, encompass various federal and state
10                             Nos. 21-1576, 21-1577 & 21-1971

theories of liability—that the City is liable for the inventory
search under Monell, for example, and that the City and indi-
vidual oﬃcers shoulder responsibility for damage caused by
the inventory search or for the unreasonable retention of
Mwangangi’s property under various state-law theories of la-
bility.
    We are conﬁdent the district court resolved these two
claims as to all parties Mwangangi named and sought to hold
responsible. We are equally conﬁdent both of those claims are
distinct from the claims that remain pending in the district
court and require resolution by trial—one based on
Mwangangi’s handcuﬃng and one based on his arrest. See,
e.g., 10 Charles Alan Wright & Arthur R. Miller, Federal Prac-
tice & Procedure § 2657 (4th ed.) (“[W]hen a claimant presents
a number of legal theories, but will be permitted to recover
only on one of them, the bases for recovery are mutually ex-
clusive . . . and the plaintiﬀ has only a single claim for relief
for purposes of Rule 54(b).”).
    Put most simply, the inventory search and property reten-
tion claims resolved by the district court root themselves in
discrete facts and seek redress for distinct and separately
compensable harms when compared with the claims still
pending and awaiting trial. See Local P-171, Amalgamated Meat
Cutters & Butcher Workmen of N. Am. v. Thompson, 642 F.2d
1065, 1070–71 (7th Cir. 1981) (“At a minimum, claims cannot
be separate unless separate recovery is possible on each.”);
Wright & Miller § 2657 (“[I]f the claims factually are separate
and independent, then multiple claims clearly are present.”).
Nothing in this appeal aﬀects the remaining claims. See Horn
v. Transcon Lines, Inc., 898 F.2d 589, 592 (7th Cir. 1990).
Nos. 21-1576, 21-1577 & 21-1971                                11

   As to the second prong of our review, the district court
concluded that there was no just reason for delay because the
oﬃcer defendants were already “entitled to an appeal con-
cerning the qualiﬁed immunity determinations.” And, more-
over, if Mwangangi were to prevail on either claim in his
cross-appeal, whatever was sent back to the district court
could be consolidated with his other claims for a single trial—
avoiding piecemeal litigation in both the district court and
our court.
    We see no abuse of discretion in this determination. The
oﬃcers were entitled to—and signaled their intent to take ad-
vantage of—immediate review of the district court’s denial of
qualiﬁed immunity on certain of Mwangangi’s claims. The
district court proceedings were already delayed then, and the
court was within its discretion to conclude that the incremen-
tal burden from immediate appellate review of Mwangangi’s
ﬁnally-resolved claims was minimal.
     We are therefore satisﬁed that we have appellate jurisdic-
tion over all the claims before us. We can proceed to the mer-
its.
                               III
                                A
    The Fourth Amendment framework governing
Mwangangi’s various claims is well-established. All agree
that “[s]topping someone is generally considered a seizure for
which probable cause is required,” with the Supreme Court
in Terry v. Ohio recognizing “a limited exception to the Fourth
Amendment’s probable-cause requirement for brief investi-
gatory stops.” United States v. Olson, 41 F.4th 792, 799 (7th Cir.
2022) (citing 392 U.S. 1, 88 (1968)). These short detentions give
12                             Nos. 21-1576, 21-1577 & 21-1971

oﬃcers a chance to “verify (or dispel) well-founded suspi-
cions that a person has been, is, or is about to be engaged in
criminal activity.” United States v. Leo, 792 F.3d 742, 751 (7th
Cir. 2015).
    A Terry stop “requires only reasonable suspicion of crimi-
nal activity” to justify the seizure. Olson, 41 F.4th at 799. This
standard, we have explained, requires the existence of “a par-
ticularized and objective basis for suspecting the particular
person stopped of criminal activity.” United States v. Cole, 21
F.4th 421, 433 (7th Cir. 2021) (en banc) (quoting Navarette v.
California, 572 U.S. 393, 396–97 (2014)). For the stop to “pass
constitutional muster, the investigation following it must be
reasonably related in scope and duration to the circumstances
that justiﬁed the stop in the ﬁrst instance.” United States v.
Bullock, 632 F.3d 1004, 1015 (7th Cir. 2011) (quoting United
States v. Robinson, 30 F.3d 774, 784 (7th Cir. 1994)). During a
Terry stop, oﬃcers may order a driver out of his vehicle, Ari-
zona v. Johnson, 555 U.S. 323, 331 (2009), and then proceed to
pat him down for weapons “if the oﬃcer reasonably con-
cludes that the driver ‘might be armed and presently danger-
ous,’” id., based on “speciﬁc and articulable facts.” United
States v. Shoals, 478 F.3d 850, 853 (7th Cir. 2007). But a Terry
stop can “ripen into a de facto arrest that must be based on
probable cause if it continues too long or becomes unreason-
ably intrusive,” including through a disproportionate use of
force. Bullock, 632 F.3d at 1015; Olson, 41 F.4th at 799.
    Because courts confront nearly endless variations of facts
in the Terry context, we have resisted the urge to conclude that
an oﬃcer’s use of a particular type of force automatically
transforms a Terry stop into a full custodial arrest. See, e.g.,
Shoals, 478 F.3d at 853 (collecting cases establishing that an
Nos. 21-1576, 21-1577 & 21-1971                                 13

oﬃcer’s decision to draw a weapon or handcuﬀ the subject,
standing alone, does not necessarily lead to the conclusion
that the suspect was arrested). Even in an area of law with few
hard and fast rules, however, the use of certain police restraint
techniques such as “using handcuﬀs, placing suspects in po-
lice cars, drawing weapons, and other measures of force more
traditionally associated with arrests,” may become “so intru-
sive” as to “become[] tantamount to an arrest requiring prob-
able cause.” Bullock, 632 F.3d at 1016 (cleaned up); see also
Matz v. Klotka, 769 F.3d 517, 526 (7th Cir. 2014) (explaining that
these “hallmarks of formal arrest … should not be the norm
during an investigatory detention”).
    Police may acquire enough information over the course of
the stop to develop probable cause for an arrest. See United
States v. Reedy, 989 F.3d 548, 553 (7th Cir. 2021). And “[p]rob-
able cause is an absolute bar to a claim of false arrest asserted
under the Fourth Amendment and section 1983.” Muhammad
v. Pearson, 900 F.3d 898, 907 (7th Cir. 2018); Huﬀ v. Reichert, 744
F.3d 999, 1007 (7th Cir. 2014) (explaining that an oﬃcer has
probable cause “when the facts and circumstances within the
oﬃcer’s knowledge and of which they have reasonably trust-
worthy information are suﬃcient to warrant a prudent person
in believing that the suspect had committed an oﬀense”
(cleaned up)).
   But even if an oﬃcer’s probable cause assessment is mis-
taken, qualiﬁed immunity may protect him from liability.
Huﬀ, 744 F.3d at 1007. If an oﬃcer has “arguable probable
cause”—meaning that “a reasonable oﬃcer in the same cir-
cumstances and possessing the same knowledge as the oﬃcer
in question could have reasonably believed that probable
cause existed in light of well-established law”—we cannot say
14                            Nos. 21-1576, 21-1577 & 21-1971

that the oﬃcer violated the plaintiﬀ’s clearly established con-
stitutional rights. Id. (cleaned up); see also McComas v. Brick-
ley, 673 F.3d 722, 725 (7th Cir. 2012).
                               B
   In the district court, Mwangangi challenged nearly every
aspect of his encounter with police, from the initial stop
through the oﬃcers’ decisions to pat him down, handcuﬀ
him, arrest him, and tow and search his vehicle, to even the
City’s retention of his property for months after his arrest.
    Our focus on appeal is narrower. The summary judgment
record supports the conclusion that Oﬃcer Nielsen had a
“particularized and objective basis” to justify an investigatory
Terry stop in the Speedway parking lot based on the infor-
mation relayed by the 911 dispatcher and what she saw when
she arrived on the scene. Cole, 21 F.4th at 433. It is equally
clear, in our view, that Oﬃcer Nielsen had ample authority to
ask Mwangangi to step out of his car to answer some ques-
tions. See Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977). The
analysis gets a lot harder from that point forward, however.
We take it step by step to track the issues presented on appeal.
     1. Oﬃcer Root’s First Pat Down
    Oﬃcer Blayne Root of the Whitestown police department
met Mwangangi as he stepped out of the Crown Victoria. Im-
mediately—based on nothing more than what was known
from the dispatch calls and his brief observation of the vehi-
cle, and over Mwangangi’s denial that he had any weapons
on him—Oﬃcer Root instructed him to turn around and place
his phone on top of the car, patted him down for weapons,
and handcuﬀed him. Mwangangi contended, and the district
court agreed, that by doing so, Oﬃcer Root violated his
Nos. 21-1576, 21-1577 & 21-1971                                 15

Fourth Amendment rights, and that Root’s actions were so
unreasonable as to deny him the defense of qualiﬁed immun-
ity.
    We see the initial pat down diﬀerently, based in large part
on one key, undisputed fact. Some crimes, by their “very na-
ture,” we have explained, are “so suggestive of the presence
and use of weapons that a frisk is always reasonable when of-
ﬁcers have reasonable suspicion that an individual might be
involved in such a crime.” United States v. Barnett, 505 F.3d
637, 640 (7th Cir. 2007) (citing Terry, 392 U.S. at 33 (Harlan, J.,
concurring)); see also United States v. Snow, 656 F.3d 498, 501
(7th Cir. 2011) (same). Here, the police were investigating sus-
pected police impersonation—an oﬀense that, in terms of the
likelihood of a weapon being present, is far more akin to rob-
bery, burglary, assault with weapons, or car theft (oﬀenses
where courts have found an automatic right to frisk) than
crimes like marijuana possession, shoplifting, petty theft, tres-
passing, or alcohol oﬀenses (where courts have required other
circumstances suggesting the suspect is armed and danger-
ous). See 4 Wayne R. LaFave, Search & Seizure § 9.6(a) (6th ed.
2021); see also Barnett, 505 F.3d at 640 (concluding that bur-
glary is one example of a “crime normally and reasonably ex-
pected to involve a weapon”).
    Taking stock of this context, we conclude that an oﬃcer in
Oﬃcer Root’s position could have reasonably suspected that
Mwangangi had a weapon. Doubtless some instances of po-
lice impersonation may raise no reasonable suspicion of
weapons being present. But here Oﬃcer Root, responding to
a barebones dispatch and meeting a suspect climbing out of a
darkly tinted vehicle resembling an unmarked police car, did
not know enough to rule out the possibility that Mwangangi
16                            Nos. 21-1576, 21-1577 & 21-1971

was armed. We therefore cannot say that this ﬁrst pat down
violated Mwangangi’s Fourth Amendment rights.
    We need to sound a word of caution, though. Oﬃcer Root
acknowledged in his deposition that, as a subjective matter,
he had no reason to believe Mwangangi presented a danger.
When pressed for a justiﬁcation for the pat down, he sug-
gested that “anything can be used as a weapon”—even com-
monplace items that people might keep in their cars like
“windshield washer ﬂuid” or a “ballpoint pen, [a] cell phone,
[or] a highlighter.” This goes way too far. As we have empha-
sized on prior occasions, these types of overgeneralized justi-
ﬁcations—rationales applicable “to practically any person
that had been around the area when the oﬃcers showed
up”—cannot support an oﬃcer’s proceeding from a stop to a
frisk. Doornbos v. City of Chicago, 868 F.3d 572, 582 (7th Cir.
2017).
    Because of the context of the potential crime under inves-
tigation and surrounding circumstances, Oﬃcer Root’s deci-
sion to pat Mwangangi down did not amount to a constitu-
tional violation. But do not mistake our overarching message:
Oﬃcer Root’s non-oﬀense-based and nearly universally ap-
plicable justiﬁcations for his pat down of Mwangangi ﬁnd no
support in law. There is no “one free pat down” rule—full
stop. Oﬃcers must be able to point to particular facts support-
ing an objectively reasonable suspicion that a suspect was
armed and dangerous.
     2. Oﬃcer Root’s Decision to Handcuﬀ
   That brings us to Oﬃcer Root’s handcuﬃng of
Mwangangi immediately following the pat down. “[T]he use
of handcuﬀs substantially aggravates the intrusiveness of a
Nos. 21-1576, 21-1577 & 21-1971                                 17

Terry stop” and, as a meaningful “restraint[] on freedom of
movement,” is “normally associated with arrest.” United States
v. Glenna, 878 F.2d 967, 972 (7th Cir. 1989) (emphasis in origi-
nal); see also United States v. Smith, 3 F.3d 1088, 1094–95 (7th
Cir. 1993). While there is no categorical rule that an oﬃcer’s
decision to place a suspect in handcuﬀs always transforms the
interaction from a Terry stop into an arrest, it is the “rare case”
in which “common sense and ordinary human experience
convince us that an oﬃcer believed reasonably that an inves-
tigative stop could be eﬀectuated safely only in this manner.”
Glenna, 878 F.2d at 973 (cleaned up); see also United States v.
Howard, 729 F.3d 655, 661 (7th Cir. 2013) (“Handcuﬀs in a
Terry stop and frisk are not and should not be the norm.”).
    This was not that rare case. Compare, e.g., Glenna, 878 F.2d
at 973 (determining handcuﬃng did not indicate arrest where
oﬃcers had dispatch information that the suspect possessed
several small armed weapons and an explosive device and
discovered a loaded clip during the stop); United States v.
Smith, 697 F.3d 625, 631 (7th Cir. 2012) (concluding handcuﬀ-
ing a suspected bank robber, who was left on the scene with a
single member of law enforcement, did not transform the stop
into arrest); Matz, 769 F.3d at 526 (explaining that oﬃcers
could handcuﬀ, as part of a Terry stop, the associate of an
AWOL gang member under investigation for an armed rob-
bery and potential murder who had been spotted in a car with
that gang member).
   Nothing here is close to the circumstances present in
Glenna, Smith, and Matz, and even in those cases the oﬃcers’
use of handcuﬀs helped push the suspects’ encounters to “the
outer edge of a permissible Terry stop.” Matz, 769 F.3d at 525.
Oﬃcer Root did not hesitate to acknowledge that Mwangangi
18                            Nos. 21-1576, 21-1577 & 21-1971

was friendly, respectful, and fully compliant with his instruc-
tions after stepping out of the car. And the pat down dispelled
any notion that, based on the nature of the 911 calls, he was
dealing with an armed or dangerous suspect—the frisk did
not turn up a weapon or contraband of any kind. Rather, Of-
ﬁcer Root’s use of handcuﬀs seems to have been automatic—
a reﬂexive next step untethered to anything except highly
generalized concerns about oﬃcer safety. As a result, Oﬃcer
Root’s use of handcuﬀs exceeded the permissible scope of the
underlying Terry stop.
    The question, then, is whether Oﬃcer Root’s handcuﬃng
eﬀectuated a lawful de facto arrest of Mwangangi. The latter
inquiry, in turn, depends on whether the facts and circum-
stances—as known to Oﬃcer Root at the time of the handcuﬀ-
ing—established probable cause to arrest Mwangangi for po-
lice impersonation under Indiana law. See, e.g., Robinson, 30
F.3d at 785. We see the answer as no.
   Oﬃcer Root knew very little at the moment he put
Mwangangi in handcuﬀs. He knew (at least some of) what
had been relayed through the 911 dispatcher to that point:
that there was a “possible police impersonator” in a blue
Crown Victoria with strobe lights and license plate SR393
heading toward Lebanon, and that the same unmarked car
was later spotted at the Lebanon Speedway “with a vehicle
pulled over.” The few minutes of ﬁrsthand observations be-
tween when he arrived and when he placed Mwangangi in
handcuﬀs did not add much. Indeed, in his deposition, Of-
ﬁcer Root testiﬁed that he did not have “any speciﬁc memory”
of anything that he observed until Oﬃcer Nielsen asked
Mwangangi to step out of his car.
Nos. 21-1576, 21-1577 & 21-1971                                19

    But without any details “relating to any speciﬁc activity
associated with the Crown Victoria that represented illegality
other than the conclusion” that the driver was a possible po-
lice impersonator, the information at Oﬃcer Root’s disposal
did not add up to a reasonable belief that Mwangangi had vi-
olated the Indiana statute prohibiting police impersonation—
or committed any other crime. See Maniscalco v. Simon, 712
F.3d 1139, 1144 (7th Cir. 2013) (explaining an “arrest is per-
missible under the Fourth Amendment if the arresting oﬃcer
had probable cause to make the arrest for any reason”). At
bottom, when Oﬃcer Root handcuﬀed Mwangangi, all he
knew was that Mwangangi got out of a vehicle that looked
like an unmarked police car and, according to a dispatch call,
belonged to a suspected police impersonator. There was noth-
ing else to support a reasonable belief that Mwangangi had
falsely represented that he was a police oﬃcer with the intent
to deceive or induce compliance by another. See Ind. Code
§ 35-44.1-2-6.
    Oﬃcer Root’s arguments to the contrary fall short and into
the common trap of borrowing information known to other
oﬃcers on the scene to shore up his own probable cause as-
sessment. But this is not the type of scenario where, under the
so-called collective knowledge doctrine, Oﬃcer Root could
rely on other oﬃcers’ observations to justify the arrest, as he
was not acting at their direction at the time. See, e.g., United
States v. Nicksion, 628 F.3d 368, 376–77 (7th Cir. 2010); see also
United States v. Nafzger, 974 F.2d 906, 911 (7th Cir. 1992) (ex-
plaining, in the Terry context, that “the requesting oﬃcer’s be-
lief that there is suﬃcient evidence to detain a suspect must
have been communicated to the oﬃcer performing the stop”).
And even if Oﬃcer Root learned all of the relevant infor-
mation as the encounter progressed, “the probable cause
20                             Nos. 21-1576, 21-1577 & 21-1971

analysis is an ex ante test: the fact that the oﬃcer later discov-
ers additional evidence unknown to [him] at the time of the
arrest is irrelevant as to whether probable cause existed at the
crucial time.” Padula v. Leimbach, 656 F.3d 595, 601 (7th Cir.
2011) (cleaned up).
    Finally, on these facts, we cannot say that Oﬃcer Root had
even “arguable probable cause” to arrest. “[A] reasonable of-
ﬁcer in the same circumstances and possessing the same
knowledge”—working essentially oﬀ only a 911 call, with no
information about the underlying conduct that prompted that
call—could not have reasonably believed that probable cause
existed to arrest Mwangangi for police impersonation. Huﬀ,
744 F.3d at 1007 (cleaned up). To conclude otherwise risks
conﬂating the authority justifying the initial Terry stop with
the authority to arrest. We decline to do so.
   The district court was therefore right to enter summary
judgment for Mwangangi on his Fourth Amendment hand-
cuﬃng claim.
     3. Oﬃcer Noland’s Second Pat Down
    We next turn to Mwangangi’s claim against Oﬃcer No-
land challenging the second pat down. Recall that Oﬃcer
Root handed Mwangangi oﬀ to Oﬃcer Noland immediately
after the initial pat down and handcuﬃng. Oﬃcer Noland
then performed a second, more extensive pat down. The dis-
trict court determined that this pat down was unreasonable
because Oﬃcer Noland lacked any articulable basis for be-
lieving Mwangangi was armed and dangerous. And the dis-
trict court saw the second pat down as “even more unreason-
able” than Oﬃcer Root’s ﬁrst pat down, because Oﬃcer
Nos. 21-1576, 21-1577 & 21-1971                               21

Noland “personally witnessed Oﬃcer Root complete the ﬁrst
pat down and Mr. Mwangangi was in handcuﬀs.”
    Oﬃcer Noland nowhere challenges this precise ruling on
appeal. Indeed, not a single word in the Lebanon oﬃcers’ ap-
pellate brief—ﬁled on behalf of Noland and others—ad-
dresses the second pat down, despite the district court’s ex-
press, adverse ruling on Mwangangi’s claim against Oﬃcer
Noland and determination that he committed a Fourth
Amendment violation. Instead, the Lebanon oﬃcers skip past
the second pat down and argue only generally that everyone
on the scene had at least arguable probable cause by the time
Sergeant Phelps and Oﬃcer Nielsen made the formal decision
to arrest.
    The problem for Oﬃcer Noland, however, is that the for-
mal arrest decision came well after the second pat down and,
crucially, after oﬃcers had an opportunity to interview the
911 caller, his passenger, and Mwangangi himself. Cf. Rawl-
ings v. Kentucky, 448 U.S. 98, 111 (1980) (concluding that it was
not “particularly important that the search preceded the ar-
rest rather than vice versa” where—unlike here—“the formal
arrest followed quickly on the heels of the challenged search
of petitioner’s person”).
    Oﬃcer Noland did not argue, as he might have, that he
had an articulable suspicion that Mwangangi remained
armed and dangerous even after Oﬃcer Root’s ﬁrst (perhaps
more cursory) pat down, or that he independently had prob-
able cause to arrest at that moment. And, of course, we cannot
make those arguments for him; “[i]n our adversarial system
of adjudication, we follow the principle of party presentation”
that is “designed around the premise that parties represented
by competent counsel know what is best for them, and are
22                              Nos. 21-1576, 21-1577 & 21-1971

responsible for advancing the facts and argument entitling
them to relief.” United States v. Sineneng-Smith, 140 S. Ct. 1575,
1579 (2020) (cleaned up).
    Applying the principle here, we see no choice but to con-
clude that Oﬃcer Noland—by remaining entirely silent on
the district court’s direct, express analysis of his conduct—
waived any challenge to the district court’s determination that
his second pat down violated Mwangangi’s Fourth Amend-
ment rights. See also, e.g., Vesey v. Envoy Air, Inc., 999 F.3d 456,
464 (7th Cir. 2021) (explaining that “[u]ndeveloped argu-
ments are waived on appeal,” and that, even where there is
some elaboration in a reply brief, “arguments not made in the
principal brief are forfeited”).
     4. The Oﬃcers’ Formal Arrest Decision
    Finally, Mwangangi urges that the oﬃcers’ formal arrest
decision lacked probable cause. We cannot agree. Circum-
stances changed between Oﬃcer Root’s handcuﬃng of
Mwangangi and the time that Sergeant Phelps and Oﬃcer
Nielsen made the decision to formally arrest Mwangangi, tow
his car, and transport him to the local jail. The arrest decision
was reasonable based on what oﬃcers learned in the interim.
   First, at roughly the same time that Oﬃcer Root hand-
cuﬀed Mwangangi, Boone County Dispatch advised that the
911 caller was at the Speedway gas station in a black Kia. The
dispatcher also relayed that the 911 caller positively identiﬁed
Mwangangi’s Crown Victoria as the vehicle he called about
30 minutes earlier.
    Second, Sergeant Phelps and Oﬃcer Hendrix interviewed
the 911 caller, Dustin Washington, and his passenger and
learned more about what had prompted the ﬁrst 911 call.
Nos. 21-1576, 21-1577 & 21-1971                               23

They told the oﬃcers that Mwangangi’s Crown Victoria tail-
gated him on the highway with clear strobe lights on and its
lefthand turn signal activated, which they interpreted as the
Crown Victoria trying to get the Kia to move to the shoulder.
When the Kia did not slow down or move out of the way, the
Crown Victoria passed it in the right lane. Not long after,
Washington spotted the same Crown Victoria parked nose-to-
nose with a Toyota Camry in the Speedway parking lot—
again with its strobe lights activated.
    Third, in their brief discussion after the interview, the of-
ﬁcers shared with each other what they had learned so far. For
her part, Oﬃcer Nielsen told the others that Mwangangi had
traﬃc vests, traﬃc cones, and “a whole radar system” in his
car, and Oﬃcer Root added that he had a “light bar that goes
the whole back window.”
    Fourth, Oﬃcer Nielsen interviewed Mwangangi. After tell-
ing him that he was “not under arrest” and reading him his
Miranda rights, she asked questions about where Mwangangi
lived, what he did for a living, whether he was driving his
personal vehicle, whether the lights on his car were function-
ing, and whether he had activated them on the interstate ear-
lier that night. She also asked some travel-related questions.
    Over the course of this questioning, Mwangangi told Of-
ﬁcer Nielsen that he lived in Carmel and worked for Finder-
serve doing roadside assistance—though the oﬃcers under-
stood him to be saying “Findaserve.” Mwangangi said that he
had come to jumpstart a driver on their way from Chicago to
Cincinnati. He also told oﬃcers that the car he jumpstarted
was a black Toyota and that he had the car’s information on
his phone but declined when Oﬃcer Nielsen asked whether
24                             Nos. 21-1576, 21-1577 & 21-1971

they could go through his phone and look at the service re-
quests for themselves.
    In the oﬃcers’ view, these facts, taken together, supplied
a reasonable belief that Mwangangi had violated Indiana’s
police impersonation statute, § 35-44.1-2-6. See, e.g., Jump v.
Village of Shorewood, 42 F.4th 782, 789 (7th Cir. 2022) (explain-
ing that probable cause “exists at arrest when a reasonable of-
ﬁcer with all the knowledge of the on-scene oﬃcers would
have believed that the suspect committed an oﬀense deﬁned
by state law”). And even if these facts did not add up to prob-
able cause, the oﬃcers continue, they are entitled to qualiﬁed
immunity because they did not have “fair notice, based upon
then-existing precedent, that it would be unlawful to arrest
[Mwangangi] for impersonating a law enforcement oﬃcer”
on these facts—and a reasonable oﬃcer could have mistak-
enly believed that probable cause existed.
    We agree with the oﬃcers that an objective assessment of
the totality of the facts and circumstances they faced provided
them with arguable probable cause to arrest Mwangangi.
When Sergeant Phelps and Oﬃcer Nielsen made the formal
arrest decision, they could rely on:
       •   A known eyewitness’s statement describing
           how Mwangangi, driving an unmarked
           Crown Victoria, tailgated him and ﬂashed
           strobe lights, seemingly in an attempt to get
           him to move to the side of the road;
       •   That same witness’s account of Mwangangi
           pulled nose-to-nose with a diﬀerent driver
           in the Speedway parking lot, again with the
           Crown Victoria’s strobe lights activated; and
Nos. 21-1576, 21-1577 & 21-1971                                25

       •   Oﬃcer      Nielsen’s     observations    that
           Mwangangi had safety vests, traﬃc cones, a
           SureFire ﬂashlight, a mounted tablet, and
           what appeared to be radar equipment inside
           of his vehicle, in addition to a lightbar
           stretching across the rear window, function-
           ing strobe lights, and a sheriﬀs supporter li-
           cense plate on the outside of his car.
    The parties spill substantial ink about the proper interpre-
tation of Indiana’s police impersonation statute and what it
means to “represent” oneself as a law enforcement oﬃcer. See
Ind. Code § 35-44.1-2-6(b). There is very little guidance from
Indiana courts on the question. But we need not wade into
that thicket. Especially against the backdrop of an undevel-
oped statute, an oﬃcer could have reasonably, subjectively
believed that Mwangangi violated the statute by attempting
to pull another driver over in a car that resembled an un-
marked police vehicle and that had common law enforcement
tools inside—even if, as they did here, prosecutors later con-
clude that Mwangangi’s conduct objectively did not ﬁt the
statutory prohibition. See, e.g., D.Z. v. Buell, 796 F.3d 749, 755
(7th Cir. 2015) (explaining that “even if probable cause is lack-
ing with respect to an arrest, an oﬃcer is entitled to qualiﬁed
immunity if his subjective belief that he had probable cause
was objectively reasonable”).
   To be sure, Mwangangi’s truthful answers to the oﬃcers’
questions certainly suggested that nothing suspect was afoot.
And had the oﬃcers slowed down, clariﬁed the name of
Mwangangi’s employer, and paid closer attention to what
Mwangangi was saying, perhaps his encounter with police
would not have ended with a trip to Boone County Jail. But
26                            Nos. 21-1576, 21-1577 & 21-1971

once “detectives have performed a good-faith investigation
and assembled suﬃcient information from the totality of the
circumstances to establish probable cause, they are not re-
quired under the Constitution to continue searching for addi-
tional evidence.” Jump, 42 F.4th at 791. After oﬃcers reasona-
bly believed that they had the information necessary to ar-
rest—based on their own collective observations and a wit-
ness interview—they had no obligation to “seek out … alleg-
edly exculpatory evidence.” Id.
    In sum, the oﬃcers had at least arguable probable cause to
arrest Mwangangi for impersonating a police oﬃcer by the
time Sergeant Phelps made the formal arrest decision. The
district court erred, then, in entering summary judgment for
Mwangangi as to liability on his false arrest claim against Ser-
geant Phelps, Oﬃcer Nielsen, and Oﬃcer Noland, and that
determination is reversed.
                               C
    We have one ﬁnal issue to address in resolving the indi-
vidual oﬃcers’ appeals. Beyond the Fourth Amendment
claims we have addressed thus far, Mwangangi seeks to hold
not only Oﬃcer Root liable for the false arrest, but also the
other oﬃcers on the scene who failed to intervene to prevent
the constitutional violation created by his continued hand-
cuﬃng. The district court concluded that the individual oﬃc-
ers had eﬀectively waived any challenge to Mwangangi’s fail-
ure to intervene claims. In the court’s view, the defendants
had not argued that the bystander oﬃcers were “not suﬃ-
ciently involved in the alleged constitutional violation,” and
that the “undisputed evidence, viewed in the light most fa-
vorable to each of the Individual Defendants, establishes
that” Oﬃcer Noland and Oﬃcer Nielsen were personally
Nos. 21-1576, 21-1577 & 21-1971                                27

involved in Mwangangi’s “unconstitutional continued hand-
cuﬃng.”
    The Lebanon defendants’ brieﬁng on appeal does not
tackle this ﬁnding directly—nowhere does it address the issue
of Oﬃcer Noland or Oﬃcer Nielsen’s liability for failing to
intervene to prevent Oﬃcer Root’s conduct. See, e.g., Doxtator
v. O’Brien, 39 F.4th 852, 865 (7th Cir. 2022) (“An oﬃcer who is
present and fails to intervene to prevent other law enforce-
ment oﬃcers from infringing the constitutional rights of citi-
zens is liable under § 1983 if that oﬃcer had reason to know”
that an unjustiﬁable arrest or other constitutional violation
has been committed and “the oﬃcer had a realistic oppor-
tunity to intervene to prevent the harm from occurring.”
(quoting Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994)).
    But we are not as sure as the district court that Mwangangi
is entitled to summary judgment on those claims. In fact,
Mwangangi argued below that there were “still questions of
material fact” on this question. Because whether the by-
stander oﬃcer “had suﬃcient time to intervene or was capa-
ble of preventing the harm caused by the other oﬃcer is gen-
erally an issue for the trier of fact,” further factﬁnding on what
Oﬃcer Nielsen and Oﬃcer Noland knew about Oﬃcer Root’s
actions over the course of the evening is needed on remand.
Doxtator, 39 F.4th at 865. The district court, in short, was too
quick to enter judgment against the oﬃcer defendants, rather
than to send this claim to trial.
                               IV
    We come now to Mwangangi’s cross appeal challenging
two aspects of the district court’s entry of summary judgment
for the defendants: ﬁrst, the resolution of his Monell inventory
28                             Nos. 21-1576, 21-1577 & 21-1971

search claims; and second, the district court’s determination
that the defendants are immune from his state law claims for
negligent supervision and negligent handling of property un-
der the Indiana Tort Claims Act.
                               A
   The district court concluded that Mwangangi waived his
Monell claim based on the City of Lebanon’s inventory search
policy because “[f]rom [his] meager brieﬁng, the [court] can-
not discern exactly what practice, beyond a generalized ‘in-
ventory search,’ is the subject of Mr. Mwangangi’s com-
plaint.” Mwangangi concedes on appeal that “‘skeletal’ argu-
ments may be properly treated as waived,” but insists that he
presented enough for the claim to be addressed on the merits.
    Our review of the district court brieﬁng turned up almost
no mention of Mwangangi’s inventory search-based Monell
claim. In his summary judgment reply brief, Mwangangi ar-
gued for the ﬁrst time only that Lebanon’s “policies associ-
ated with Vehicle searches both as written and as practiced”
led to violations of his civil rights “in the form of an unrea-
sonable search.” But that was not nearly enough to warrant
the district court addressing the claim on the merits: “[a] liti-
gant who fails to press a point by supporting it with pertinent
authority, or by showing why it is a good point despite a lack
of supporting authority or in the face of contrary authority,
forfeits the point.” United States v. Giovannetti, 919 F.2d 1223,
1230 (7th Cir. 1990).
   We therefore see no error in the district court’s entry of
summary judgment for the City on this claim.
Nos. 21-1576, 21-1577 & 21-1971                              29

                               B
    The second aspect of Mwangangi’s cross-appeal chal-
lenges the district court’s entry of summary judgment on cer-
tain (often poorly deﬁned) state law claims arising from “neg-
ligence resulting in damage” to his Crown Victoria “during or
as a result of the police encounter and arrest” and the “unrea-
sonable and negligent retention of plaintiﬀ’s personal prop-
erty (phone and tablet) seized in relationship to the police en-
counter/arrest.” He also adds a negligent training and super-
vision overlay to the vehicle search claim. Based on our re-
view, however, the district court was right to conclude that
the Indiana Tort Claims Act shields the individual oﬃcers
and the City from liability on these claims. See Bushong v. Wil-
liamson, 790 N.E.2d 467, 472 (Ind. 2003) (explaining that the
ITCA “governs lawsuits against political subdivisions and
their employees” and “provides substantial immunity for
conduct within the scope of the employee’s employment”).
    Under Section 34-13-3-3(8) of the Act, “[a] governmental
entity … is not liable if a loss results from” the “adoption and
enforcement of” a law, rule, or regulation, unless “the act of
enforcement constitutes false arrest or false imprisonment.”
Mwangangi contends that the inventory search of his vehicle
and retention of his property pursuant to a warrant were not
“law enforcement” activities, but that does not hold up to
even the slightest level of scrutiny. Indiana law vests law en-
forcement with responsibility for the retention of personal
property seized during the execution of a search warrant. See
Ind. Code § 35-33-5-5 (setting out procedures governing re-
tention and return of “[a]ll items of property seized by any
law enforcement agency as a result of an arrest, search war-
rant, or warrantless search”).
30                             Nos. 21-1576, 21-1577 & 21-1971

    These same principles apply to the inventory search of
Mwangangi’s Crown Victoria. These types of searches hap-
pen all day every day across the country—performed in large
part to protect private property in police custody and to pro-
tect the police, themselves, from possible danger and from
claims of lost or stolen property. See Taylor v. State, 842 N.E.2d
327, 330–31 (Ind. 2006). That the impoundment of a car and a
subsequent inventory search are part of the police’s “admin-
istrative or caretaking function rather than a criminal investi-
gatory function” means only that “the policies underlying the
Fourth Amendment warrant’s requirement are inapplicable.”
Fair v. State, 627 N.E.2d 427, 430 (Ind. 1993). It does not, as
Mwangangi presses, mean that police are acting outside of the
scope of their law enforcement duties when doing an inven-
tory of a vehicle.
    As a result, the oﬃcers and the City are protected from
state tort liability under the law enforcement exemption in
§ 34-13-3-3(8) as to Mwangangi’s claims of negligence in per-
forming the inventory of his car and retaining his property,
even if (as Mwangangi alleges) oﬃcers deviated from depart-
mental policy while doing so. See, e.g., City of Anderson v.
Weatherford, 714 N.E.2d 181, 185–86 (Ct. App. Ind. 1999) (con-
cluding that oﬃcers’ conduct while arresting the plaintiﬀ pur-
suant to a valid arrest warrant did not “serve[] to remove
them from the cover of the Tort Claims Act,” even where the
oﬃcers disregarded a supervisor’s instructions and standard
departmental procedures); Serino v. Hensley, 735 F.3d 588, 595
(7th Cir. 2013) (explaining that § 34-13-3-(8) covers even police
“who engage in allegedly egregious conduct” while carrying
out legitimate police activity).
Nos. 21-1576, 21-1577 & 21-1971                                 31

    Finally, the district court’s Rule 54(b) partial ﬁnal judg-
ment references Mwangangi’s state law failure to train claim
against the City relating to the oﬃcers’ performance of the in-
ventory search. But we do not see any argument regarding
this claim in Mwangangi’s brieﬁng, and so we consider it
waived. See Puﬀer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir.
2012) (“[E]ven arguments that have been raised may still be
waived on appeal if they are underdeveloped, conclusory, or
unsupported by law.”).
                         *      *       *
    For these reasons, the district court’s Rule 54(b) partial ﬁ-
nal judgment, the basis of Mwangangi’s cross-appeal, number
21-1971, is AFFIRMED. The district court’s summary judg-
ment opinion—the basis of appeals 21-1576 and 21-1577—is
AFFIRMED in part and REVERSED and REMANDED in part
as follows:
       1. Entry of partial summary judgment for
          Mwangangi is AFFIRMED against Oﬃcer
          Blayne Root as to the false arrest and against
          Oﬃcer Frank Noland as to the second pat
          down.
       2. Entry of partial summary judgment for
          Mwangangi is REVERSED as to the chal-
          lenge to Oﬃcer Blayne Root’s pat down and
          as to the alleged false arrest by Oﬃcer Taylor
          Nielsen, Oﬃcer Frank Noland, and Sergeant
          Ben Phelps.
       3. Entry of partial summary judgment for
          Mwangangi against Oﬃcer Taylor Nielsen
          and Oﬃcer Frank Noland based on their
32                     Nos. 21-1576, 21-1577 & 21-1971

     alleged failure to intervene is VACATED and
     these theories of liability are REMANDED.
Nos. 21-1576, 21-1577 & 21-1971                                 33


   EASTERBROOK, Circuit Judge, concurring. I join the court’s
opinion and add an observation about one of plaintiff’s legal
theories.
    Mwangangi contends that Noland and Nielsen are liable
under 42 U.S.C. §1983 because they did not intervene to pre-
vent Root from arresting him. He does not explain why. What
statute or constitutional rule requires one employee of the gov-
ernment to stop another from making a mistake? The Su-
preme Court has held many times that §1983 supports only
direct, and not vicarious, liability. See, e.g., Ashcroft v. Iqbal,
556 U.S. 662, 676–77 (2009); Monell v. New York City Department
of Social Services, 436 U.S. 658 (1978). “Failure to intervene”
sounds like vicarious liability. Mwangangi contends that Root
violated the Fourth Amendment by arresting him without
probable cause. If Noland and Nielsen participated in the ar-
rest, they, too, may have violated the Fourth Amendment. But
if, however, all they did was stand by while Root made an
arrest, then what Mwangangi seeks is vicarious liability.
    Many a plaintiff contends that the Constitution requires
public employees to act for their protection. Yet DeShaney v.
Winnebago County Department of Social Services, 489 U.S. 189
(1989), holds that our Constitution establishes negative liber-
ties—the right to be free of official misconduct—rather than
positive rights to have public employees protect private inter-
ests. See also, e.g., Castle Rock v. Gonzales, 545 U.S. 748 (2005).
So a police officer who fails to stop a municipal bus that the
officer sees being driven recklessly is not liable to a pedestrian
later struck by the careening bus. Similarly, when persons
who had been injured by soldiers’ misconduct sued the Sec-
retary of Defense, contending that the Secretary had to ensure
his subordinates’ correct behavior, we replied that this would
34                              Nos. 21-1576, 21-1577 & 21-1971


amount to forbidden vicarious liability. See Vance v. Rumsfeld,
701 F.3d 193, 203–05 (7th Cir. 2012) (en banc). The wrongdoers
were personally liable, but others in the chain of command
were not.
    Perhaps state law requires police officers to prevent their
fellows from violating suspects’ rights, but §1983 cannot be
used to enforce state law. Some federal statutes or constitu-
tional provisions may require public employees to render as-
sistance, and these could be enforced through §1983, because
then liability would be direct rather than derivative. But
Mwangangi has not cited any such sources of law.
    Several decisions of this court say that police officers and
prison guards must intervene when they see their colleagues
acting improperly. See, e.g., Doxtator v. O’Brien, 39 F.4th 852,
865 (7th Cir. 2022). None of these decisions explains why this
theory of liability is consistent with Iqbal, Vance, and similar
decisions. Doxtator relies on Abdullahi v. Madison, 423 F.3d 763,
774 (7th Cir. 2005); Lanigan v. East Hazel Crest, 110 F.3d 467,
478 (7th Cir. 1997); and Yang v. Hardin, 37 F.3d 282, 285 (7th
Cir. 1994), all of which predate Iqbal and Vance. I suspect that
these decisions arose in much the same way as today’s quota-
tion from Doxtator (slip op. 27): the plaintiff asserts that inter-
vention is necessary, and the defendants do not provide a
substantive response. The court observes (slip op. 27) that the
Lebanon defendants’ brief “does not tackle this issue di-
rectly”; certainly it does not invoke Iqbal or Vance. (It does cite
Iqbal, but only for a point about appellate jurisdiction.) This is
how circuit law comes to diverge from decisions of the Su-
preme Court and from our own en banc decisions.
    Given the principle of party presentation, see United States
v. Sineneng-Smith, 140 S. Ct. 1575 (2020), I do not disagree with
Nos. 21-1576, 21-1577 & 21-1971                               35


my colleagues’ decision to remand with respect to the failure-
to-intervene theory against Noland and Nielsen. I hope, how-
ever, that litigants will not continue to allow this questionable
theory to pass in silence.
36                            Nos. 21-1576, 21-1577, & 21-1971

    KIRSCH, Circuit Judge, dissenting in part. I join the majority
on every issue but one. The majority aﬃrms the denial of
qualiﬁed immunity to Oﬃcer Blayne Root, holding that he
lacked even arguable probable cause to believe Daudi
Mwangangi had violated Indiana’s police impersonation law
at the time he handcuﬀed Mwangangi. On this narrow issue,
I disagree. Given the totality of what Oﬃcer Root knew at the
time of the handcuﬃng and the lack of any clearly established
law on what constitutes probable cause under Indiana’s foggy
police impersonation statute, I would hold that Root had ar-
guable probable cause to believe Mwangangi had violated the
statute.
    Here’s what Oﬃcer Root knew when he handcuﬀed
Mwangangi: At about 9:50 pm on an October Saturday night,
Oﬃcer Root received a message from Boone County Dispatch
advising that a possible police impersonator was traveling
westbound on I-865 and approaching I-65 North in a blue
Crown Victoria (a common type of police cruiser) with strobe
lights and the license plate number SR393. Another dispatch
message notiﬁed Oﬃcer Root of a possible impersonator in an
unmarked Crown Victoria at a Speedway gas station in Leba-
non, Indiana “with a vehicle pulled over.” When Oﬃcer Root
arrived at the gas station, he pulled up to the left of Oﬃcer
Taylor Nielsen and behind Mwangangi’s vehicle, which
matched the Crown Victoria description and had the same li-
cense plate as reported in the dispatch. As a result, he con-
cluded that the oﬃcers “had the vehicle” in question. After
Oﬃcer Nielsen asked Mwangangi to exit the vehicle, Oﬃcer
Root asked him if he had any weapons and Mwangangi said
no. Oﬃcer Root then proceeded to pat down Mwangangi for
weapons. Although the pat down yielded no weapons, Oﬃcer
Root handcuﬀed Mwangangi.
Nos. 21-1576, 21-1577 & 21-1971                                  37

    The majority emphasizes how little Oﬃcer Root knew and
cites an admission in his deposition that he lacked any details
“relating to any speciﬁc activity associated with the Crown
Victoria that represented illegality other than the conclu-
sion[.]” Supra at 19. But that statement requires context. Of-
ﬁcer Root testiﬁed that he did not have “any speciﬁc memory
of anything speciﬁc” he observed at Mwangangi’s vehicle. Of-
ﬁcer Root was not retracting his earlier testimony about the
speciﬁcs that he learned from the dispatch calls or his belief
that police had the matching Crown Victoria when he pulled
up to the gas station.
     In my view, an oﬃcer in Oﬃcer Root’s position could have
reasonably, if mistakenly, believed that there was probable
cause that Mwangangi had committed the impersonation of-
fense. See Fleming v. Livingston Cnty., Ill., 674 F.3d 874, 880 (7th
Cir. 2012) (police oﬃcers are “entitled to qualiﬁed immunity
in a false-arrest case when, if there is no probable cause, a rea-
sonable oﬃcer could have mistakenly believed that probable
cause existed.” (citations omitted)). Indiana makes it a felony
oﬀense to falsely represent oneself as a police oﬃcer with the
intent to deceive or to induce compliance with one’s instruc-
tions, orders, or requests. Ind. Code 35-44.1-2-6. There are no
Indiana cases that I could ﬁnd addressing what probable
cause looks like under Indiana’s impersonation law (and we
have not taken up the issue either), let alone anything that
would clearly dictate to Oﬃcer Root that the information he
possessed was insuﬃcient under the statute. See Holloway v.
City of Milwaukee, 43 F.4th 760, 767 (7th Cir. 2022) (“The un-
lawfulness of challenged conduct is ‘clearly established’ only
if it is dictated by controlling authority or a robust consensus
of cases of persuasive authority, such that it would be clear to
a reasonable oﬃcer that his conduct was unlawful in the
38                            Nos. 21-1576, 21-1577, & 21-1971

situation he confronted.” (citation omitted and cleaned up)).
Without any clearly established guidance from a court, or
simply anything addressing a situation analogous to the one
Oﬃcer Root confronted here, I do not agree that no reasonable
oﬃcer in Root’s situation could conclude that there was prob-
able cause.
    The majority warns that my conclusion “risks conﬂating
the authority justifying the initial Terry stop with the author-
ity to arrest.” Supra at 20. While I agree that we must be care-
ful not to muddy the waters on the level of suspicion required
for constitutionally distinct seizures, there are cases where the
information that supports reasonable suspicion also supplies
arguable probable cause. This is one of them. Root knew that
an unmarked Crown Victoria (not a tow truck) was driving
on the interstate at night with strobe lights on, that the same
vehicle may have pulled someone over at the gas station, and
that the vehicle matched the description and license plate
number dispatch provided.
    I am not suggesting that Oﬃcer Root’s actions were model
oﬃcer conduct. He could have slowed down and taken fur-
ther steps to conﬁrm his suspicions before placing
Mwangangi in handcuﬀs. But qualiﬁed immunity shields “all
but the plainly incompetent or those who knowingly violate
the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). And oper-
ating without any clearly established law, I conclude that an
oﬃcer in Oﬃcer Root’s position could have reasonably, if er-
roneously, believed that he had probable cause. For these rea-
sons, I respectfully dissent.